Majob, J.
This is a motion made by claimant to transfer the above-entitled claim from the Utica District Calendar to the Buffalo District Calendar. Pursuant to rule 2 of the Court of Claims Rules, St. Lawrence County is in the Utica District.
The request for such change of venue is based on convenience of witnesses.
The claim herein is for $6,947.58 for work, labor and services performed for the State upon certain boiler tubes in the St. Lawrence State Hospital, Ogdensburg, St. Lawrence County, New York.
The provisions of the Civil Practice Act concerning change of venue in the Supreme Court are applicable to the Court of Claims. (Richards v. State of New York, 281 App. Div. 947.) The calendar practice of the Court of Claims is set forth in rule 2 of the Court of Claims Act.
The affidavit submitted on this motion by the claimant, or the reasons advanced by its counsel, are insufficient to order a change of venue under the applicable provisions of section 187 of the Civil Practice Act. Such affidavit is one of generalities *1051and of little help to the court in determining who are necessary-witnesses, or as to their convenience. (Frenk v. Katz, 104 N. Y. S. 2d 393; Richards v. State of New York, supra.)
Claimant’s motion to transfer the claim from the Utica District Calendar to the Buffalo District Calendar is denied. Submit order accordingly.